Appellant was convicted in the district court of Victoria County of felony theft, and his punishment fixed at two years in the penitentiary.
The record is before us without any statement of facts or bill of exceptions. Exceptions were reserved to the court's charge, but in the absence of statement of facts, their pertinence cannot be determined. The charge of the court and the indictment appear to be in conformity with the law. No error appearing, the judgment will be affirmed.
Affirmed. *Page 640